NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAYMOND ARTHUR GENTILE,                         No. 17-17018

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00943-EPG

 v.
                                                MEMORANDUM*
U.S. FEDERAL MARSHAL,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Erica P. Grosjean, Magistrate Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Raymond Arthur Gentile appeals pro se from the magistrate judge’s order

dismissing his action brought under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging deliberate

indifference. We have jurisdiction under 28 U.S.C. § 1291. We review de novo


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
whether the magistrate judge validly entered judgment on behalf of the district

court. Allen v. Meyer, 755 F.3d 866, 867-68 (9th Cir. 2014). We vacate and

remand.

      Gentile consented to proceed before the magistrate judge. See 28 U.S.C.

§ 636(c). The magistrate judge then screened and dismissed Gentile’s action

before the named defendants had been served. See 28 U.S.C. § 1915(e)(2)(B).

Because all parties, including unserved defendants, must consent to proceed before

the magistrate judge for jurisdiction to vest, Williams v. King, 875 F.3d 500, 503-

04 (9th Cir. 2017), we vacate the magistrate judge’s order and remand for further

proceedings.

      VACATED and REMANDED.




                                         2                                    17-17018